[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 01-1833

                        GREGORY LANGADINOS,

                       Plaintiff, Appellant,

                                 v.

                      AMERICAN AIRLINES, INC.,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Nancy Gertner, U.S. District Judge]


                               Before

                        Boudin, Chief Judge,
               Torruella and Howard, Circuit Judges.



     Gregory Langadinos on brief pro se.
     Tory A. Weigand, Gary W. Harvey and Morrison, Mahoney, &
Miller on brief for appellee.



                          October 18, 2002
           Per Curiam. After carefully reviewing the briefs and

record on appeal, we affirm substantially for the reasons given

by the district court.       Despite notice and without excuse, the

appellant failed to carry out the court’s orders concerning

discovery and sanctions.        He also burdened the court and the

appellee with needless delays.             Robson v. Hallenbeck, 81 F.3d

1 (1st Cir. 1996); United States v. One 1987 BMW, 985 F.2d 655,

657 (1st Cir.     1993).     The court did not abuse its discretion

in   dismissing    the     action.     Velazquez-Rivera     v.   Sea-Land

Service, Inc., 920 F.2d 1072 (1st Cir. 1990).

           Affirmed.       Loc. R. 27(c).




                                     -2-